Title: Notes on the Constitutionality of Bounties to Encourage Manufacturing, [February 1792]
From: Jefferson, Thomas
To: 


          
            Dear Sir
            [Feb. 1792]
          
          When we come to select the proper manufactures to be encouraged, we must attend to this, that tho labour in general is dearer here than in Europe, yet there is some species of labour which may vie with theirs, to wit 1 of women and chdn. 2 of men on rainy days, days of frost, long nights &c. 3. machines and natural events, to wit wind, water, sun &c. Encourage therefore the manufactures where this Species of labour may be united to the greatest difference of cost of the raw material.
          How encourage? The constn. seems to have been jealous of giving the means of encouragemt. from a fear of partiality in their distribn.—The principal means in the hands of the genl. govmt. for encouraging our own manufactures is to ensure a preference and encourage a demand for them by overcharging the prices of foreign by heavy duties. Such other means of encouragemt. as have not been confided to the general government must be left with those of states, that each may deal them out to that degree and in favor of those branches of manufacture for which their circumstances have respectively matured them.
          Lay a duty on all importns. = to the bounty they have received, and this in addn. to the general duties.
          Household manufactures to be encouraged, not public. Few instances of the latter being successful and perhaps none of their supporting themselves without burthening the public.
          [Those?] which wisdom, patriotism and religion dictate to the genl. govmt. not to set the example of risking infractions of an instrument from which it derives all it’s powers, and out of which it has none, and which being dissolved they are dissolved with it.
          Bounties have in some instances been a successful instrument for the introdn. of new and useful manufactures. But the use of them has been found almost inseparable from abuse. The power of dispensing them has not been delegated by the Constn. to the Genl. govmt. It remains with the state govmts. whose local information renders them competent judges of the particular arts and manufactures for which circumstances have matured them. Bound by every tie to preserve the govmt. adopted by our country, and so dear in it’s present form to every republican, [it] behoves the general authority to render sacred by our respect that line which has been drawn between them and  the special govmts., and not to set the example of committing infractions on an instrument out of [which?] they have neither powers nor existence; resign in this dispentn. therefore in the hands where it has been.
          As the general govmt. has no powers but what are given by the Constn.; as that of Levying money on the people to give out in premiums is not among the powers in that instrument, nor necessary to carry any of the enumerated powers into exn.
          but not finding a power to levy money to be given out in premiums, among these powers of the genl. govmt. enumerated in the constn., nor among those necessary to carry the enumerated powers into execution he [is] unable to say that the Genl. govmt. can avail itself of th[is] incentive to improvement:
        